Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 2.
Shamlian, Kochel and Kim separately and combined do not teach “A cleaning robot comprising:  a body; a drive system configured to drive the cleaning robot in an environment; one or more sensors each configured to produce a sensor output indicative of a characteristic of a surface on which the cleaning robot is traveling, the sensor output including a signal reflected from the surface, wherein at least one of the one or more sensors is located about a peripheral edge of the body of the cleaning robot; and  
a navigation system configured to:  identify variations in floor surface materials across a traversable border between areas with respective different floor surface materials along a path of the cleaning robot based on the sensor output including the signal reflected from the surface; generate a control signal to direct the cleaning robot away from the traversable border based on the identified variations in floor surface materials, and subsequently, after a set period of time, to direct the cleaning robot to resume cleaning of an area where the cleaning robot encounters the traversable border; and maintain one or more maps of the environment and store information about the identified variations in floor surface materials in the one or more maps.” as recited in claim 2.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention. 
 Independent claims 8, 11 and 17 recite limitations similar to those indicated above for claim 2 and are considered allowable for the same reasons. The dependent claims are allowable for depending upon allowable claims 2, 8, 11 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667